TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00546-CV



                              Jeffrey Benjamin Mason, Appellant

                                                 v.

                                Keri Cotterman Mason, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-FM-16-001306, HONORABLE LORA LIVINGSTON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Jeffrey Benjamin Mason has filed a motion to review supersedeas bond in

connection with his appeal of the trial court’s final decree of divorce. See Tex. R. App. P. 24.4(a).

Appellant has also filed an emergency motion for temporary orders or, alternatively, emergency

motion for injunction. We grant the emergency motion for temporary orders and stay execution and

enforcement of the final decree of divorce, pending further orders of this Court. See id. R. 24.4(c).

Appellant’s emergency motion for injunction is denied. We request that the appellee file a response

to the motion to review supersedeas bond no later than November 17, 2017.

               It is ordered November 3, 2017.



Before Justices Puryear, Field, and Bourland